This correspondence is a correction to allowed claims of the original Notice of Allowance. 
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	Claims 1-3 and 5-8 are allowable. The restriction requirement between Groups I-XI, as set forth in the Office action mailed on 8/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/24/2021 is withdrawn.  Claims 9-18, directed to Groups II-XI, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
3.	In response to the amendment received on 1/25/2022:
Claims 1-3 and 5-18 are pending in the current application.  Claims 1-3 are amended and Claim 4 is cancelled.
The previous prior art rejections are overcome in light of the amendment.
Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This examiner’s amendment (except for the cancellation of Claim 18, which is newly identified as being dependent upon a cancelled claim 13) was approved by Applicant’s representative by telephone on 3/9/2022.
Amend Claim 11 to read: 
11. (Currently Amended) A gas collecting system for collecting the gas generated in the secondary battery, the gas collecting system comprising:
the gas collecting device according to claim 1;
the pipe or the tube connecting the gas collecting device and the secondary battery;
a vacuum pump configured to remove interfering gas in the at least one gas collecting device and in the secondary battery; and

an explosion-proof chamber; and
the secondary battery positioned inside of the explosion-proof chamber,
wherein the gas collecting device, the vacuum pump, and the control device are positioned
 outside of the explosion-proof chamber.
Cancel Claims 13 and 18
Allowable Subject Matter
5.	Claims 1-3, 5-12, and 14-17 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-3, 5-12, and 14-17.
	Independent Claim 1 recites a gas collecting device to collect gas generated in a secondary battery, the device having corresponding pairs of at least one gas collecting part and at least one opening and closing part of the gas collecting part, a main opening and closing part of the gas collecting part being directly connected to the secondary battery through a tube so that the gas generated in the battery moves to the gas collecting device through the tube, and an opening and closing part of a vacuum pump connected to a vacuum pump capable of removing interfering gas in the gas collecting device and secondary battery.  Previously cited Youn KR2016-0066909 teaches a different configuration from that claimed, and in particular does not teach a direct connection between the battery and gas collecting device via a tube and there is no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/LISA S PARK/